DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                             GIANNI PASSINO,
                                Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D19-2117

                            [November 6, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Marina Garcia-Wood,
Judge; L.T. Case No. 00-007602CF10A.

   Gianni Passino, Avon Park, pro se.

   No appearance required of appellee.

PER CURIAM.

   We affirm the trial court’s summary denial of Appellant’s motion for
postconviction relief. Appellant’s claim of scoresheet error is harmless as
the record shows that the judge would have imposed the same sentence
without the error. See State v. Anderson, 905 So. 2d 111, 118 (Fla. 2005).

    Appellant’s claim that counsel was ineffective in failing to object to the
alleged error and that, but for the error, the State may have made a more
favorable plea offer is speculative and states no basis for postconviction
relief. See Connor v. State, 979 So. 2d 852, 863 (Fla. 2007) (“Relief on
ineffective assistance of counsel claims must be based on more than
speculation and conjecture.”).

   We affirm as to all other claims without further comment.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.